Name: Commission Directive 95/37/EC of 18 July 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: European Union law;  health;  information and information processing;  agricultural activity;  food technology
 Date Published: 1995-07-22

 Avis juridique important|31995L0037Commission Directive 95/37/EC of 18 July 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 172 , 22/07/1995 P. 0021 - 0022COMMISSION DIRECTIVE 95/37/EC of 18 July 1995 amending Council Directive 70/524/EEC concerning additives in feedingstuffs (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 7 thereof, Whereas Directive 70/524/EEC provides for regular amendment of the content of its Annexes to take account of advances in scientific and technical knowledge; whereas the Annexes were consolidated by Commission Directive 91/248/EEC (2); Whereas a new use of an additive belonging to the group of 'Antibiotics` and a new additive belonging to the group of 'Coccidiostats and other medicinal substances` have been widely tested in several Member States; whereas, on the basis of experience gained and studies undertaken, it appears that this new use and this new additive can be authorized throughout the Community; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for Feedingstuffs, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/524/EEC is hereby amended as set out in the Annex of this Directive. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 30 June 1996 at the latest. They shall immediately inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive of shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 4 This Directive is addressed to the Member States. Done at Brussels, 18 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX Annex I to Directive 70/524/EEC, is amended as follows: 1. In part A 'Antibiotics`, the following is added to entry No E 717, 'Avilamycin`: >TABLE> 2. In part D 'Coccidiostats and other medicinal substances`, the following item is added: >TABLE>